DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 13 August 2021 in which claims 104-113, 115-117 were amended, claim 118 was canceled and claim 151 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 16 April 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 104-117, 119-120, 151 are under prosecution.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 113-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 113-117 describe embodiments wherein the first and second resonators transmit energy to the output via resonators. 
Claim 104, from which Claims 113-117 depend defines the resonators coupled to the backbone whereby energy is transmitted directly from the first and second resonators to the output.  The instant specification describes distinct embodiments for direct transmission of energy (Fig. 6 c, d, e, g, ¶ 126-128) and indirect transmission (Fig. 6, a-b, Fig. 7, ¶ 129-130).   A review of the specification has revealed no support for the embodiments of Claims 113-117 wherein direct energy transmission is indirectly transmitted via mediators.  Therefore the claims appear to introduce subject matter that was not described in the specification as originally filed. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 113-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 113-117 are indefinite in Claim 113 because the claim defines one or more mediating resonators wherein energy can be transmitted from each of the input resonators to the output resonator via the one or more mediating resonators.   This arrangement of input, mediating and output resonators lacks proper antecedent basis in Claim 104 which defines direct energy transmission between the input and output.  Therefore it is unclear how the mediating resonators relate to the embodiment of Claim 104.
	

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 104, 109, 111, 113-115, 117, 119-120, 151 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Buckhout-White et al (2015/0293022, published 15 October 2015).
	Regarding Claim 104, Buckhout-White teaches a label comprising two or more input resonators and an output resonator coupled to a backbone, the resonators comprising a dye and wherein the energy can be transmitted from each input resonator directly to the output resonator (e.g. Fig. 1a, ¶ 9). 
	Regarding Claim 109, Buckhout-White teaches four input resonators (e.g. Fig. 1a and related text).
	Regarding Claim 111, Buckhout-White teaches multiple output resonators such that at least two inputs directly transmit energy to each output (e.g. Fig. 1c-d and related text).
	Regarding Claim 113-115, Buckhout-White teaches an embodiment wherein the label further comprising mediators of cascading wavelengths such that energy is transmitted from the input through the mediators to the output, each with different emission wavelength respectively (e.g. ¶ 30, ¶ 41).
	Regarding Claim 117, Buckhout-White teach the label further comprising a sensor element that is able to transude a property of the environment (e.g. presence of analyte) into an optically detectable signal (e.g. Fig. 7 and related text, e.g. ¶ 58-62).

	Regarding Claim 120, Buckhout-White teaches the backbone comprises double stranded DNA (e.g. Fig. 7 and related text, e.g. ¶ 58-62).
	Regarding Claim 151, Buckhout-White teaches the receptor is DNA (e.g. Fig. 7 and related text, e.g. ¶ 58-62).


Claims 104-106, 111-112 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pistol et al (IDS: 9/21).
	Regarding Claim 104, Pistol teaches a label comprising two or more input resonators and an output resonator coupled to a backbone, the resonators comprising a dye and wherein the energy can be transmitted from each input resonator directly to the output resonator (e.g. Fig. 2a-b, and related text, e.g. § 2.1.1-2). 
	Regarding Claim 105-106, Pistol teaches the input resonators are arranged such that energy can also be transmitted from the second input to the output via the first output and between the first and second resonators (e.g. Fig. 2 and related text, e.g. § 2.1.1). 
	Regarding Claims 111-112, Pistol teaches the label comprises a second output resonator and two additional input resonators, each coupled to the backbone which retains locations of the resonators forming the second gate such that energy is .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104-117, 119-120, 151 are rejected under 35 U.S.C. 103 as being unpatentable over Buckhout-White et al (2015/0293022, published 15 October 2015) in view of Pistol et al (IDS: 9/21) and Heller (USP 5,532,129, issued 2 July 1996).
Regarding Claims 104-107, 109, 111-117, 119-120, 151 Buckhout-White teaches the label of Claims 104, 109, 111, 113-115, 117, 119-120, 151 wherein the label comprises two or more input resonators and an output resonator coupled to a backbone, the resonators comprising a dye and wherein the energy can be transmitted from each input resonator directly to the output resonator (e.g. Fig. 1a, ¶ 9). 
Buckhout-White further teaches the label comprises multiple inputs but does not specifically teach inputs whereby energy is transferred between the inputs or via the other input to the output as defined by Claims 105-107, 112 and 116.

Pistol teaches the input resonators are arranged such that energy can also be transmitted from the second input to the output via the first output and between the first and second resonators (e.g. Fig. 2 and related text, e.g. § 2.1.1). 
Heller teaches the donors are coupled to the backbone such that energy is transmitted from a donor to the acceptor via another donor (e.g. Fig 2 and related text, e.g. col. 10) and the donors comprise the same fluorophore i.e. fluorescein (e.g. paragraph spanning col. 18-19).
One of ordinary skill would have reasonably modified the input locations of Buckhout-White with the arrangements of Pistol and/or Heller for the expected benefit of high-throughput assays with increased number of sensors within a diffraction-limited spot as desired in the art (e.g. Pistol, page 843, last paragraph).
	Regarding Claim 108, Buckhout-White teaches the resonators are coupled to the backbone by linkers and coupling locations are less than the Forster radius (e.g. 0.5 Ro) and clearly suggest the locations are twice the linker length i.e. the dyes are preferably coupled by covalent attachment to the backbone e.g. phosphoramidite coupling of the dyes to nucleotides of the scaffold (e.g. ¶ 28, see also dye locations ¶ 32).
Heller also teaches the donors are coupled to the backbone by defined functional groups and/or linker arms which have a length defined (e.g. col. 11, lines 28-38 and col.11-12) and the donors are characterized by the Förster radius such that the linkers are coupled at specific locations that are less than Förster radius and more than a distance for quenching (e.g. col. 6, col. 10, first full paragraph

It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  
	Regarding Claim 110, Buckhout-White teaches the label comprises multiple arms, each comprising an input that transmits energy to the output but does not specifically teach 30 input resonators
	However, Heller teaches 30 donors (e.g. col. 12, lines 30-60) and Pistol teaches the label includes 24 inputs and suggests a high-density array of inputs (§3).
	One of ordinary skill would have reasonably increased the number of input resonator arms in the label of Buckhout-White to thereby increase signal output for detection of low concentration analytes as routinely practiced in the art (e.g. Heller, paragraph spanning col. 3-4).

Response to Arguments
	Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection necessitated by the amendments. 
	It is noted that the IDS of 09/17/2021 include numerous references that are relevant to the claimed subject matter and/or disclose embodiments encompassed by the broadly defined invention (e.g. NPL 4, 6, 7).   The examiner has attempted to select the most comprehensive references to address the claims. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634